Case 2:19-cv-14264-JEM Document 17 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

                        Case Number: 19-14264-CIV-MARTINEZ-REID
                        Criminal Case Number: 10-14069-CR-MARTINEZ

  JEFF JUNIOR HOLLAND,

         Movant,

  vs.

  UNITED STATES OF AMERICA,

        Defendant.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Movant’s Motion to Vacate or Reduce Sentence

  pursuant to 28 U.S.C. § 2255, [ECF Nos. 1–2]. Magistrate Judge Reid filed a Report and

  Recommendation, [ECF No. 16], recommending that this action be stayed and held in abeyance

  pending the Eleventh Circuit’s determination regarding a Davis claimant’s burden of proof in the

  federal habeas context. The Court has reviewed the entire record and notes that no objections have

  been filed. After careful consideration, it is hereby:

         ADJUDGED that United States Magistrate Judge Reid’s Report and Recommendation,

  [ECF No. 16], is AFFIRMED and ADOPTED. Accordingly, it is:

         ADJUDGED that

         1.      Movant’s Motion to Vacate or Reduce Sentence pursuant to § 2255 is STAYED.

  This case shall be held in abeyance until the Eleventh Circuit articulates the proper burden of proof

  for a Davis claimant under 28 U.S.C. § 2255. See Garcia v. United States, 984 F.3d 1367 (11th

  Cir. 2021), vacated by 985 F.3d 850 (11th Cir. 2021) (holding decision in abeyance pending a
Case 2:19-cv-14264-JEM Document 17 Entered on FLSD Docket 02/18/2021 Page 2 of 2




  decision in Granda v. United States, No. 17-15194, or Foster v. United States, No. 19-14771, or

  both).

           2.     This case is CLOSED for administrative purposes only and shall not affect the

  substantive rights of the parties.

           3.     The parties SHALL notify the Court within ten (10) days of the Eleventh Circuit’s

  resolution of one or both of the foregoing cases. The parties shall file both a status report, attaching

  the Eleventh Circuit’s mandate, as well as a motion to re-open the case.

           DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of February, 2021.


                                                          ____________________________________
                                                          JOSE E. MARTINEZ
                                                          UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record




                                                     2
